Citation Nr: 1224948	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  04-16 475	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia

THE ISSUE

Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) from November 16, 2000 to May 28, 2003, to a rating higher than 50 percent from May 29, 2003, to August 22, 2004, and from October 1, 2004 to January 25, 2010, and to a rating higher than 70 percent since January 26, 2010.

(In the interim, from August 23, 2004 to September 30, 2004, the Veteran had a temporary 100 percent rating under 38 C.F.R. § 4.29 ("Paragraph 29")).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1978 to October 1986.

This appeal to the Board of Veterans' Appeals (Board) originated from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for PTSD and assigned an initial 30 percent rating for this disability retroactively effective from November 16, 2000, the date of receipt of the Veteran's claim for service connection for this condition.  He subsequently filed another claim in May 2003, so within the next year, requesting an increased, i.e., higher rating for his PTSD.  The RO denied that claim in August 2003, and this appeal ensued.  While he had not filed a notice of disagreement (NOD), per se, with the prior July 2002 RO decision granting service connection for his PTSD and assigning the initial 30 percent rating, relevant VA treatment records contemporaneously dated from October 2002 through May 2003 were later associated with the claims file noting his complaints of worsening depression, difficulty concentrating, and employment problems.  So his claim for a higher rating for his PTSD, in actuality, was an appeal of that initial 30 percent rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating that, in this circumstance, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award, if there have been variances in the severity of the disability, that is, times when it has been more severe than at others).  This is because, if new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If new and material evidence is found during this period, the decision does not become final and binding.  Id.


So, here, as VA treatment records describing the Veteran's psychiatric disability, thus constituting new and material evidence, were received and constructively of record within one year of the July 2002 rating decision, that decision was not yet final and binding at the time of his May 2003 claim of entitlement to a rating higher than 30 percent for his PTSD.  Thus, his claim has been pending since November 16, 2000, when he filed his initial, underlying, claim for service connection for his PTSD.

A December 2004 RO decision since issued granted a temporary 100 percent rating for the PTSD since he had been hospitalized for more than 21 days for treatment of it.  See 38 C.F.R. § 4.29.  This temporary 100 percent rating was effective from August 23, 2004 to September 30, 2004, and, upon termination of that temporary rating, the prior 30 percent rating resumed.  A subsequent September 2006 RO decision, however, increased the rating for the PTSD from 30 to 50 percent retroactively effective from May 29, 2003, the date of receipt of the claim for an increased rating.  That September 2006 decision also denied the Veteran's claim for a total disability rating based on individual unemployability (TDIU).  An even more recent May 2008 RO decision granted another temporary 100 percent rating for the PTSD, again on account of another hospitalization for treatment of this condition that had lasted for more than 21 days.  This additional temporary rating was effective from June 5, 2007 to September 30, 2007, and the 50 percent rating resumed upon its termination.

On January 26, 2010, the Veteran testified at a hearing before the Board at the Board's offices in Washington, DC (Central Office (CO) hearing).  The Board later, in June 2010, remanded the claim for a rating higher than 50 percent for the PTSD to the RO via the Appeals Management Center (AMC).  The Board also remanded a derivative claim for a total disability rating based on individual unemployability (TDIU), a claim the Board had assumed jurisdiction over since, in challenging the rating for his PTSD, the Veteran also had alleged he was unemployable on account of this service-connected disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378, 1384 (2001).  In a case with similar facts, Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court had determined the Board had failed to apply 38 C.F.R. § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his PTSD.  The Court, citing Rice at 453, reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability.  Thus, explained the Court, the Board should have considered evidence of unemployability as far back as the date of the underlying initial claim.

In a February 2012 decision since issued, on remand, the AMC granted another increase in the rating for the PTSD, this time from 50 to 70 percent as of January 26, 2010, the date of the Veteran's hearing before the Board.  He since has continued to appeal, requesting that this higher 70 percent rating go back to the date of his original claim on November 16, 2000, so as to fully compensate him for the times when he did not have a temporary 100 percent rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability for all time periods at issue, unless he expressly indicates otherwise).

In this decision, the Board is increasing the rating for the PTSD to the highest possible level of 100 percent, and not just on a temporary basis as in years past as this rating will be retroactive to November 16, 2000, the date of receipt of the initial, underlying, claim for service connection for this disability.

Regarding the derivative TDIU claim, on June 7, 1999, VA's General Counsel issued VA O.G.C. Prec. Op. No. 6-99 addressing questions of whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that OGC precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).


But in view of the Court's decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which took a position contrary to the one reached in the OGC precedent opinion, the General Counsel took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VA O.G.C. Prec. Op. No. 6-99.

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that, if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU independent of the other 100 percent disability rating).

SMC is payable at the housebound (HB) rate where the Veteran has a single 
service-connected disability rated as 100-percent disabling and, in addition:  (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the SMC provided by that statute.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render him unemployable and thus entitled to a TDIU based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

Here, service connection is in effect for PTSD - which, as mentioned, as a result of this decision, will be rated as 100-percent disabling.  Service connection also is in effect for degenerative arthritis of the right knee with limited range of motion, rated as 10-percent disabling effectively since December 4, 2006, and for chondromalacia of the left knee, which also is rated as 10-percent disabling, but instead effectively since August 5, 2008.  The combined rating for these latter two disabilities is 20 percent.  See 38 C.F.R. § 4.25 (combined ratings table).  In light of Buie and Bradley, and VA's obligation to maximize the Veteran's benefits, VA must determine whether the Veteran meets the criteria for a TDIU based on the aggregate impact of these other service-connected disabilities.  But there is no such suggestion or indication, so the granting of the 100 percent schedular rating for his PTSD renders moot any claimed entitlement to a TDIU.


FINDING OF FACT

The Veteran's PTSD causes total occupational and social impairment with gross impairment in thought processes, persistent danger of hurting self or others, and intermittent inability to perform activities of daily living, in addition to some memory loss, irritability, sleep impairment, nightmares, suspiciousness, problems concentrating, and chronic depression.


CONCLUSION OF LAW

The criteria were met for a 100 percent schedular rating for the PTSD as of the time of the initial claim for service connection for this condition on November 16, 2000.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.3, 4.7, 4.126-4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), upon receipt of a complete or substantially complete application, VA has duties to notify and assist claimants in substantiating their claims for VA compensation and other benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board is granting a 100 percent rating for the Veteran's PTSD retroactively effective from November 16, 2000, the date of receipt of his original claim for service connection for this condition.  Therefore, this award represents a complete grant of the benefits sought on appeal.  Thus, the Board need not discuss whether there has been compliance with the duty to notify and assist provisions of the VCAA because this is ultimately inconsequential inasmuch as the Veteran is receiving the requested benefits, regardless.  That is to say, even if, for the sake of argument, he has not received the required notice and assistance, this could amount to no more than harmless error, hence, could not be prejudicial.  38 C.F.R. § 20.1102.  See, too, Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (wherein the U.S. Supreme Court made clear that VCAA notice and assistance errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing a notice and/or assistance error, but, above and beyond this, showing how it is unduly prejudicial, meaning outcome determinative of his claim).


Consider, as well, that this appeal stems from the Veteran's disagreement with the 30 percent rating initially assigned for his PTSD and the higher 50 and even 70 percent ratings since assigned during the pendency of this appeal, the latter because it was not made retroactively effective from receipt of his initial claim on November 16, 2000.  Hence, this appeal concerns a "downstream" issue, and VA was only required to provide the necessary notice concerning the initial, underlying, claim for service connection, not also concerning these "downstream" issues of the ratings and effective dates assigned for the disability.  In cases, as here, where the claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and this claim since has been granted and he has appealed a "downstream" issue such as the initial disability rating assigned, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  So, in this situation, VA is not required to provide him additional VCAA notice concerning the downstream disability rating and effective date elements of his claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin, etc., instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved, and this was done.  The Veteran also since has received supplemental SOCs (SSOCs), also discussing his downstream claim for higher ratings for his PTSD, citing the applicable statutes and regulations, and containing discussion of the underlying reasons and bases for initially rating his PTSD as 30-percent disabling, then as 50-percent disabling, and most recently as 70-percent disabling.  Hence, the RO and AMC already have "staged" the rating for his PTSD.  See Fenderson, 12 Vet. App. at 125-26.


Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in his favor.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the history of the disability.  38 C.F.R. §§ 4.1, 4.2, 4.41.  See also Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In the Fenderson case already cited, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which a Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged" rating.  See also Hart v. Mansfield, 21 Vet. App 505 (2007) (since extending this practice even to claims that do not involve initial ratings, rather, established ratings).  As the Board will explain, the Veteran has been disabled on account of this disability commensurate with a 100 percent rating effectively since November 16, 2000, when he initially filed his underlying claim for service connection.


Under VA's anti-pyramiding regulation, 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held in Esteban v. Brown, 6 Vet. App. 259 (1994), however, that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.

The Veteran bears the burden of presenting and supporting his claim for benefits. See 38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  See 38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  See id.  

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in the VA's General Rating Formula for Mental Disorders serve as mere examples of the type and degree of the symptoms, or their effects, which would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b). 

A Global Assessment of Functioning (GAF) score is a scaled rating reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The DSM-IV contains a GAF scale, with scores ranging from 0 to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  An examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 


GAF scores ranging between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment, in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).

The Veteran initially had a 30 percent rating for his PTSD from November 16, 2000 to May 28, 2003, a higher 50 percent rating from May 29, 2003, to August 22, 2004, then a temporary 100 percent rating from August 23, 2004 to September 30, 2004 under 38 C.F.R. § 4.29 ("Paragraph 29")), and again a 50 percent rating from October 1, 2004 to January 25, 2010, and a 70 percent rating since January 26, 2010.  But after reviewing the evidence of record, the Board has determined that he is entitled to the highest possible rating of 100 percent since November 16, 2000, so since the filing of his claim and for all times at issue.

The record reveals that he has received medication for anxiety and depression since the 1990s at the Martinsburg VA Medical Center (VAMC).  A December 2000 VA psychiatry note shows he was seen for follow-up for depression and PTSD and that he reported continued difficulty.  He also had been unable to continue gainful employment due to his psychiatric condition.

A January 2001 initial VA psychiatric consult shows he stated that he had quit or been fired from 11 different jobs over the last year, so since 2000, and that he had suffered a traumatic experience (i.e., a "stressor") in the military - referring to the incident that later would form the basis of the grant of service connection for his PTSD.  He also stated that he would lose time due to depression or getting into altercations with others.  He was then currently working with car parts, but only had been employed in that capacity for just two weeks.  He noted that he had been clean and sober since 1998.

A later January 2001 VA treatment record signed by a psychologist notes that the Veteran's symptoms were multiple and that his diagnostic impression was PTSD and secondary depression along with substance abuse/dependence.  

The treatment was to focus on symptom management, and he continued to receive outpatient treatment at the VAMC in Martinsburg.  It was noted in September 2001 that he was working full-time and was in school, although in December 2001 he was reportedly laid off.

He had a VA compensation examination in December 2001.  He reported that in the summer of 1986, while in service, he was assaulted in a bar and subsequently taken to the hospital for treatment of his injuries.  He said that, while in the hospital, the Army Military Police handcuffed him to the bed and choked him with a nightstick for "making too much noise."  He described the experience as very traumatic.  Subsequently he was given an Article 15 and reduced in rank and eventually discharged from the service, apparently due to that incident.  Since his military history he had had a significant problem with substance abuse, including alcohol and cocaine.  While getting treatment at the Martinsburg VAMC he also had sought evaluation for PTSD, noting that his stressor was that his wife had stabbed him, though he was not diagnosed with PTSD at that time.

He reportedly had a serious problem with anger management and maintaining employment.  He reported that he had 11 different jobs in the last year and had lost all of those jobs because of quarrels with supervisors and co-workers.  He tended to view everyone as a potential adversary and was very suspicious and hypervigilant.  He admitted to having five or six arrests for fighting and had been on probation for assault and battery.  He also complained of depression and interrupted sleep and had been on anti-depressants at the Mental Hygiene Clinic in Martinsburg since June 1998.  Objective evaluation revealed he was well-groomed.  His speech was coherent, low in volume, and normal in tempo.  His motor behavior was unremarkable.  His affect initially was quite unrelated but he became more related as the interview progressed.  His affect also appeared mildly depressed.  There was no evidence of overt psychotic symptoms such as hallucinations or specific delusions.  However, he displayed a suspicious, guarded attitude toward others.  He also was prone to strike out.  On cognitive functioning he was oriented in all spheres and had immediate recall of three items intact.  There was no evidence of panic disorder, obsessions, or compulsions.  The Axis I diagnosis was polydrug dependence in sustained full remission.  The GAF score was 40.  The examiner indicated that he did not believe the Veteran met the diagnostic criteria for PTSD.  He displayed hypervigilance, but this seemed to be related to his personality disorder.  In addition he was chronically depressed and had a related sleep disturbance.  His anger dyscontrol made it very difficult for him to maintain employment, so that he was significantly disabled.  The examiner found that the disability, however, did not appear to be caused by PTSD, but rather the personality disorder.  He deemed the Veteran competent to manage his funds.

The Veteran continued to receive outpatient mental health treatment.  A February 2002 VA treatment record notes he was unemployed and had increased stress.  It was noted in March 2002 that he was starting a new job in a warehouse and that he continued with school.  In April 2002, however, he reportedly had been terminated from his job, though he continued with school full-time.

He had another VA compensation examination in May 2002.  His stressors included being stabbed by his wife while in the service and also being attacked in a bar, transported by ambulance to the hospital, and later handcuffed to the bed by military police.  He reported a constant recollection of the events in service, sometimes triggered by threats from other people or when he felt threatened.  He avoided crowds and had trouble interesting himself in events outside his life.  He felt cut off from others and his feelings were quite negative and angry.  He had a constricted affect that was very prominent.  He said that he did not have much of a future and felt depressed most of the time.  He often thought about suicide but had never tried to kill himself.  He had poor sleep and difficulty concentrating.  He felt quite irritable and at nighttime would get jumpy if someone touches him.  He would get sweaty palms and increased heart rate when he thought about the attack in the service in the bar and also from the police officers.  He had been unemployed since December 2001.  In March 2002, he had started working for a dairy farm, but after just a couple of weeks they said that he had too many complaints about people treating him unfairly and he was fired.  He said that he had remained sober for the last four years from drugs and alcohol.


Mental status examination showed he was alert, cooperative, and appropriately dressed.  His behavior was appropriate and his speech was coherent, low in volume, and normal in tempo.  His motor behavior was unremarkable and he was oriented times three.  Both recent and remote memory appeared to be intact, though he had quite difficulty recalling the three objects.  His concentration was somewhat poor and he had difficulty doing the serial sevens.  His mood was depressed.  He denied suicidal or homicidal ideations, and there was no evidence of overpsychotic symptoms, hallucinations, or any specific delusions.  He was suspicious and at times paranoid, but his judgment and insight were fair.  He was capable of managing his own financial affairs.  The Axis I diagnoses were PTSD and polydrug dependence in sustained and full remission for the last four years.  The GAF score was around 40 to 45.

The examiner confirmed the Veteran had PTSD symptoms, both arousal, avoidance, nightmares, and flashbacks, which had become more prominent since he had stopped using drugs and alcohol.  The examiner determined that it appeared that the drugs and alcohol had been helping to suppress the PTSD symptoms.  The personality issues were also there, which had caused a lot of problems on the job.  It was somewhat difficult to separate the personality issues because a lot of the mistrust had caused paranoia and anger, which had resulted in the loss of jobs in the past and continued to do so.  The Veteran clearly suffered from PTSD, and the GAF score of 40 to 45 was given because he was unable to maintain any gainful employment for a long period of time.

He continued to receive regular mental health therapy at the VAMC through 2003.  In October 2002, he reported increased depression.  He also  reported chronic relationship problems in December 2002.  In March 2003, he was working full-time and was in school full-time, which was an overwhelming schedule.  However, in May 2003 he indicated that he was under a lot of stress at work and had difficulty with interpersonal relationships.  He reportedly had stopped working in June 2003 and stated that it was a good thing as he had too much on his plate with going to school full-time and recovering from his previous addiction.

His girlfriend submitted a statement in June 2003 noting that she had known him for 15 years and lived with him for 10 years.  She indicated that he felt that everything happened to him because he was being persecuted and that everyone was out to get him.  She stated that he did not have any relationships with anyone other than her.  They no longer lived together because she was afraid of him; the arguments got so bad their neighbor had called the police.  She indicated that he could not keep a job because he always thought someone at the job was out to get him or that they did not like him because of his race.   She further mentioned that he had panic attacks and nightmares that had awakened her at night and that his conversations with her focused on what happened to him in the Army.  She felt threatened by him and that they did not have a real relationship, sexual or otherwise.

A July 2003 VA examination report shows he indicated he had recently resigned from his job due to difficulties with a fellow employee/supervisor.  He lived alone with his girlfriend of 12 years.  He denied having any hobbies or leisure activities but had been sober for five years.  Mental status examination showed that he was alert and fully-oriented with fair eye contact and a good ability to maintain personal hygiene and other basic activities of daily living.  Memory, both recent and remote, was good but he did admit to frequent and, at times, severe panic attacks.  He also described being depressed and having difficulty getting to sleep.  The examiner commented that the Veteran had several traumatic experiences that had contributed to his mild-to-moderate PTSD.  It also was the examiner's opinion that there had been no substantive change since May 2002 in the PTSD.  The Axis I diagnoses were substance abuse in remission and PTSD.  The GAF score was 58, which the examiner noted as indicating moderate difficulty in social and occupational functioning.  It was felt the Veteran was competent to manage his financial affairs.

VA Forms 21-4192, Requests for Employment Information in Connection with Claim for Disability Benefits, were submitted.  It was noted the Veteran had been terminated from his warehouse job after working from March to April 2002 because of unsatisfactory performance.  He was fired as a machine operator after working there for a couple of weeks in June 2002 because he was a no-call/no-show.  He also had stopped working after working from July 2002 to May 2003 as a residential assistant, but a reason for the end of employment was not provided.

In August 2003, a VA psychiatry note shows he reported he was recently terminated from work and continued to have problems with interpersonal relationships.  

He underwent evaluation for receiving Social Security Administration (SSA) disability benefits in December 2003.  It was noted that he had last worked between August 2002 and May 2003 but was essentially fired because of interpersonal difficulties with other staff.  He also reportedly had had previous problems with interpersonal relationships at work.  It was determined as part of his SSA evaluation in January 2004 that he had severe mental impairments that imposed marked and moderate limitations upon functioning.  His markedly impaired social skills also significantly reduced his ability to maintain gainful employment.  He was later granted SSA disability benefits with a primary diagnosis of PTSD and a secondary diagnosis of cocaine abuse by history.

A March 2004 VA psychology note shows he was seen as a walk-in.  He had been having anxiety attacks, most usually when he had to deal with people.  He had not been in school since the previous week, as he felt too uncomfortable around people.  He received SSA disability now because he was unable to work due to his psychiatric symptoms.  He had multiple PTSD symptoms including anxiety with panic attacks and depression.  He remained unemployable.

He submitted a statement in April 2004 with his VA Form 9 noting that he had not worked for over a year now and that he still worried about dealing with people as much as he ever did.  He stated that he had not been able to hold a job down for more than a month for the past 17 years and that he would get fired in all cases because of his behavior.  At this point he did not think he could go through that one more time.  He indicated that he spent more time lying in bed afraid to come out and face the day.  He stated that he did not talk about anything with his doctors except how he could stop being afraid all the time and that they knew he was not getting any better.  He also mentioned that they just try to encourage him to go on and not give up, because sometimes he really thought that would be best for everyone.  He never knew what would set him off and one day he was afraid that he might hurt someone or himself severely.

An August 2004 VA psychiatric note shows his mood had been anxious and he also had been having increased anticipatory anxiety.  He continued to have problems with poor sleep, nightmares, intrusive thoughts, and hypervigilance.  He also continued to have problems in social situations and isolated.  The psychiatrist noted that the Veteran continued to be totally and permanently disabled and unemployable.  This same finding was reiterated in December 2004.

An October 2006 VA treatment record notes the Veteran had relapsed the previous year, but had not used in one week.  His conflict-filled relationship of 20-plus years also had ended the previous year.  On mental status examination he was appropriately groomed with normal activity.  His attitude was cooperative, attentive, and interested.  His speech was relevant and coherent.  His mood was guilty and self-contemplative and his affect was appropriate.  His thought flow and content was normal and thoughts of suicidal or homicidal ideation were denied.  His judgment, insight, and reliability were fair; his level of consciousness was alert; and he was oriented in all spheres.  The Axis I diagnoses were PTSD, cocaine dependence in recent remission, and adjustment disorder.  The GAF score was 48.  One of the treatment goals was developing healthy coping strategies for more effective management of his PTSD.

A November 14, 2006 VA psychiatric inpatient admission note shows he had started using drugs again a year earlier, but before that had been eight years clean.  It was noted that he had a long history of PTSD.  He had a previous relationship but it had eventually failed.  He was admitted for medication adjustment and detoxification from cocaine and marijuana.  He had suicidal ideations.  The Axis I diagnosis was cocaine abuse and dependence and the GAF score was 30 on admission.  During his hospital stay he was reportedly nasty and abusive with staff and vague about why he was there, and noted both homicidal and suicidal ideations.  His GAF score range was from 26 to 45 during his hospitalization.  He was discharged on November 27, 2006.


In May 2007, a VA hospital record shows he presented to the emergency room with complaints of depression and suicidal ideation.  A May 2007 VA social worker note shows he had last used crack, marijuana, and alcohol the day before his admission.  He most recently had stayed clean for 45 days after being discharged the previous October.  He indicated that he would become angry and knew that he reacted inappropriately and that this had caused him to lose several jobs.  A May 2007 VA psychiatry inpatient note shows Axis I diagnoses of adjustment disorder with depressed mood, PTSD by history, cocaine and alcohol dependence, and marijuana abuse.  The GAF score was 30-35, whereas his GAF score a few days later at discharge was 45-50.  It was noted that he had not been keeping his mental health clinic appointments and had been taking his medication sporadically.

An October 27, 2007 VA psychiatric admission note shows he was admitted from the emergency room.  He apparently had taken and overdosed on Tramadol.  He had been feeling hopeless, worthless, and suicidal.  His Axis I diagnoses were alcohol, marijuana, and cocaine dependence, substance induced mood disorder, and PTSD.  The GAF score was 24.  During his treatment he was evaluated to determine his continued difficulty functioning vocationally and socially.  On evaluation the examiner commented that the Veteran's statements often reflected hopelessness and other cognitive and affective characteristics of depression.  The examiner found that, from a strictly technical perspective, testing offered little guidance regarding the Veteran's personality and/or psychopathology.  However, when supplemented by review of his history and interview, it appeared suggestive of the possibility that he suffered from persistent depression.  The examiner determined that such depression might account, in some measure, for the Veteran's difficulty in maintaining sobriety as well as his recurrent vocational and social problems.  He was discharged on November 2, 2007 with a GAF score of 50.

He had another VA compensation examination in October 2008.  It was noted that he had not resumed treatment through the Mental Health Clinic, but was currently on an anti-depressant and mood stabilizer.  He had been last employed in 2003 when working as an overnight assistant in a group home.  He had quit after his employer made it "uncomfortable" for him to work there.  He liked the clients but had trouble with the staff.  He said that he "doesn't feel it is worth trying to work."  He stopped going to a university in 2006, stating that he might have been scared to finish and that he would have to get a job and "people would expect me to do better."  He had been in a relationship for 17 years and said that it was not going well because he would just lie around the house.  He lived with his girlfriend and had one son, age 25; his last contact with him was in 2004.  He said that, after his little brother died, he isolated from everyone.  His mother lived nearby but sometimes he even avoided contact with her.  The examiner noted the Veteran's inpatient admissions for drug use and depression from November 2006 to November 2007.  He continued to use drugs and only went around people to get drugs.  He had last used cocaine, marijuana, and alcohol the previous day.

On psychiatric evaluation he was casually dressed.  His psychomotor activity was lethargic and his speech was soft or whispered.  His attitude toward the examiner was guarded.  His affect was flat and his mood dysphoric.  His attention was intact and he was oriented to person, time, and place.  His thought process and content were unremarkable and he had no delusions.  He understood the outcome of his behavior.  His intelligence was average and he understood that he had a problem.  He only remembered dreams in "bits and pieces."  His dreams were violent and he would wake up scared.  He did not have hallucinations or inappropriate behavior.  He was not able to provide an interpretation of the proverb but the examiner found that from observation his abstract reasoning was adequate.  He reported having panic attacks a couple of times a day if he felt that he was expected to have social contact.  On average, panic attacks occurred four days a week.  There were no homicidal or suicidal thoughts.  He had fair impulse control and no episodes of violence.  He was able to maintain minimum personal hygiene and had no problems with activities of daily living.  He had normal remote memory but some mild impairment in recent memory.

PTSD symptoms included recurrent distressing dreams of the event, and intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event.  He made efforts to avoid thoughts, feelings, or conversations associated with the trauma, activities, places, or people that aroused recollections of the trauma; and he had markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, and restricted range of affect.  He had difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, and hypervigilance.  His symptoms were chronic, daily, and mild to moderate in severity.  He stated that he did not think about the stressor until he "was getting clean" from drugs.

The examiner found that the Veteran had Axis I diagnoses of PTSD and alcohol, marijuana, and cocaine dependence.  His GAF score reflecting current functioning was 55.  The examiner commented that the Veteran was actively using alcohol, cocaine, and marijuana, which accounted for most of the impairment in functioning.  In the examiner's opinion, the alcohol and drug dependence were not secondary to the PTSD and not caused by the PTSD.  The examiner further commented that, though the Veteran sought an increased evaluation for PTSD, in her opinion his current impairment in functioning was primarily due to his alcohol and drug use.  She noted that his substance dependence was in remission for seven years and during that time he was involved in college classes.  He also had a personality disorder, which was characterized by interpersonal conflicts, anger, and aggression, and was independently responsible for impairment of employment and relationship problems.  His prognosis was guarded, as he reported that he was actively using drugs and alcohol and was not involved in treatment at that time.

The examiner determined that there was no total occupational and social impairment due to PTSD signs and symptoms; nor did PTSD symptoms result in deficiencies in judgment, thinking, family relations, work, mood, or school.  The examiner found that there was reduced reliability and productivity due to PTSD symptoms and noted that the Veteran's PTSD symptoms of avoidance and irritability moderately impaired his functioning in employment.

The Veteran's girlfriend submitted a statement in November 2008 noting that she had known and lived with him for more than 20 years.  She listed the symptoms she had observed in him, including that he was very aggressive and threatening.  He also thought people were out to get him or hurt him.  He would lie around the house all day then get up and walk the apartment all night so no one would come in and bother him.  He did not do anything for himself.  She had to cook for him and clean up his mess and make him take care of himself.  She had not been able to get him to do anything with their respective families; he would not answer the telephone or people when they spoke to him, but would just stare off into space.  She stated that living with him was like taking care of a small child and that when she would tell him she could not continue to live like this, he would threaten to hurt himself or her.  She had watched him over the years get one job after the other only to lose it because of his self-destructive behavior with his co-workers.  He would blame everyone else but himself for losing the jobs.  She also had watched him try to destroy himself with drinking and drugs saying that he could not take it anymore so he might as well kill himself.  She had been very afraid of what he might do to her when she was trying to explain that no one was after him.  During a holiday visit two years ago he told the family that they had to get out or someone was going to get hurt.  She also stated that it got so bad that she was afraid to come home.  She noted that he had threatened her family because they did not want her to live with him, indeed, so much so that she had to call the police to calm him down because she was afraid he might hurt her or her family.  She reiterated that he is very paranoid about what is going on around him.

He testified at his hearing before the Board on January 26, 2010, about his employment difficulties in that he had a hard time keeping jobs, either because he would quit or get fired.  He indicated that he would get uncomfortable around people and that, on his last job, he had problems with his co-workers not doing their jobs properly.  He stated that he had panic attacks whenever he was around people and would often feel uncomfortable and just leave without saying anything.  He further mentioned that he had about six years of college and had been working on his bachelor's degree.  He noted that he did not like to tell people how he is feeling but that he has had feelings that it would be better if he was not there.  He also stated that it had just been getting worse and worse over the years.  He indicated that his typical day involved sleeping, watching television, and waiting for his girlfriend to come home.

He had his most recent VA compensation examination in June 2010, following and as a result of the Board remanding his claim earlier that same month.  The examiner observed the Veteran had been hospitalized for suicidal ideation.  He did not associate with anyone anymore and stayed in his apartment.  He had a son but did not have a relationship with him.  The examiner noted the Veteran had severe, daily symptoms related to non-PTSD psychiatric problems/medical issues and that he isolated for protection of himself and others.  The psychiatric examination showed that he had a clean and neatly groomed appearance.  His psychomotor activity was unremarkable and his speech was spontaneous.  His attitude toward the examiner was hostile and irritable.  His affect was full and his mood was agitated and dysphoric.  He was easily distracted and had to make himself focus on something.  He was oriented to person, time, and place.  His thought process was unremarkable.  He had suicidal ideation.  He had no delusions and understood the outcome of his behavior.  His intelligence was above average and he understood that he had a problem.  He reported that he did not sleep well and that he would sleep when his girlfriend was home.  He was always tired no matter what.  He did not have hallucinations, inappropriate behavior, obsessive/ritualistic behavior, or panic attacks.  He had homicidal ideation but isolated himself; he did not have intent or plan.  He had intermittent suicidal ideation but denied intent or plans due to his religious convictions.  He had poor impulse control and episodes of violence.  He also was able to maintain minimum personal hygiene, though there were some problems with activities of daily living including household chores, bathing, dressing/undressing, exercise, traveling, driving, and other recreational activities.  His remote and recent memory was severely impaired.

The examiner noted that the Veteran's PTSD symptoms were severe and daily.  He reported that he was paranoid.  He stayed isolated because he did not want to be around a lot of people.  He had a girlfriend of 20 years but they were not really close.  It was noted that the girlfriend helped with the bills but that he was capable of managing the financial affairs.  He indicated that he was unemployed due to his mental disorder in that he was easily angered and would become physically aggressive.  He stated that he had to stay isolated to prevent himself from harming anyone.  His Axis I diagnoses included PTSD and alcohol and marijuana abuse.  The Axis II diagnosis was personality disorder.  The GAF score was 52.  The examiner noted that the current GAF score was indicative of not only the Veteran's PTSD symptoms but also his reported chronic use of illicit substances.  According to the Veteran he used substances to sedate himself, a form of self-medication.  

However, it was difficult for the examiner to tease apart where the Veteran's difficulties lay, the PTSD, or his use of alcohol and marijuana on a regular basis, subsequently impacting his level of functioning.  Additionally, the diagnosis was further complicated by the diagnosis of personality disorder.  It was unclear which impacted his work situation, the alcohol, marijuana, or the PTSD symptoms.

He reportedly continued to use illicit substances, but did not recognize the impact this had on his job productivity and mental health issues.  He remained isolated and had little-to-no contact with his family, because he believed them to not understand.  He also remained angry, but did not disclose why.  His prognosis was poor as he was isolated from all support symptoms.  He also was not taking any psychotropics at that time because he felt they did not work; nor was he in therapy.  The examiner found there was not total occupational and social impairment due to PTSD signs and symptoms.  PTSD signs and symptoms resulted in deficiencies in judgment, thinking, family relations, work, mood, or school.  The Veteran did not seem to think through situations clearly to make an educated decision.  He was isolated from family and stated that he could not be around people without becoming angry, so he stayed away from large crowds.  His mood was depressed and agitated and he did not understand why.

The examiner later provided an addendum comment that, due to the evidence available from both the compensation and pension examination and claims file, it was believed that the Veteran was capable of working once he obtained therapy and was compliant with medications.  He had significant symptoms of PTSD; however, his PTSD symptoms were not indistinguishable from his personality disorder or his substance-abuse issues.

A personality disorder is not a "disease or injury" within the meaning of applicable legislation for disability compensation purposes and, therefore, generally not service connectable as a matter of express VA regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  VA's General Counsel has held, however, that service connection may be granted for diseases (though not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  The General Counsel explained that support for this proposition could be found in the VA Rating Schedule, as it list sickle cell anemia as a ratable disease.

Also, according to the VA General Counsel 's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  Indeed, according to 38 C.F.R. § 4.127, as provided in 38 C.F.R. § 3.310(a), disability resulting from a mental disorder that is superimposed upon a personality disorder may be 
service-connected.

Thus, to allow for proper legal analysis of a Veteran's claim as it pertains to the claimed disability, medical clarification may be necessary as to whether the Veteran's condition is a congenital or developmental "disease" or "defect."  See id.;  Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  If the claimed disorder is a disease, an opinion may be required as to whether it was as likely as not aggravated by the Veteran's period of active service beyond its natural progression.  If instead the claimed disorder is a defect, an opinion may be required as to whether it was as likely as not subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.

Consider also that disability resulting from alcohol or drug abuse, since it is willful misconduct, generally cannot be service connected.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  VA's General Counsel has confirmed that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998). 


There is a very limited exception to this general rule, however.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id., at 1376.  But the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  Though in further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary 
service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

Here, even despite the Board's remand of this claim in June 2010, there continues to be widespread disagreement over the extent of the Veteran's social and occupational impairment that is due to his service-connected PTSD versus that attributable, instead, to his personality disorder and history of drug and alcohol abuse.  Most clinicians that have had occasion to evaluate or treat him, however, have been unable to parcel or tease out the extent of symptoms and impairment that is specifically attributable to the PTSD versus the personality disorder and history of drug and alcohol abuse or, at the very least, have disagreed on the amount that is.  But, ultimately, in reviewing the Veteran's rather complex psychiatric history, and notwithstanding the most recent June 2010 VA examiner's findings, the Board finds that effectively since November 16, 2000, the evidence more nearly approximates a finding of total occupational and social impairment on account of his PTSD with gross impairment in thought processes, persistent danger of hurting himself or others, and intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  He also has had some memory loss, both recent and remote, which has been found to be severe.  And while he has had periods of employment during the pendency of this appeal, it has never been longstanding as he has never been consistently employed and has frequently indicated that he either quit or was fired from his jobs due to problems with interacting with other people, both his coworkers and supervisors.  He also has a history of arrests and has been on probation for assault and battery as noted as far back as in December 2001.  His girlfriend of many years has stated repeatedly that she stopped living with him at one time because she was afraid of him and of what he might do to her or her family or to himself personally.  He also has acknowledged on well more than one occasion of having homicidal ideation, though admittedly no active intent or plan, and he has had suicidal ideation, as well, as evidenced by him overdosing on Tramadol in October 2007.  He has no relationships other than with his girlfriend, but even concerning that she has stated that she felt they did not have a real relationship and that it was more akin to taking care of a child.  The Veteran stopped working in June 2003 and he quit school in March 2004, because he could not be around people.  And while it was noted that he could maintain minimal personal hygiene, it also was noted in contradiction to this finding that he had impairment in his ability to perform daily activities of care, such as bathing, dressing himself, cooking, and any recreational activities, or exercise.  He has been found to be permanently and totally disabled in relationship to his psychiatric problems by VA physicians.  His GAF scores also have mostly ranged between 40 to 58, with scores dipping down to 24 during his inpatient psychiatric treatment in October 2007 for suicidal ideation and detox from his drug relapse, which is supportive of his inability to function in almost all areas, so both socially and occupationally.

Moreover, although there is no denying he has had a drug and alcohol abuse problem and a personality disorder for many years, these nonservice-connected disorders have not been sufficiently separated from his PTSD symptoms.  As early as December 2001, the VA examiner found that the Veteran was unable to maintain employment due to anger, though the examiner found that this was not due to the PTSD, but rather the personality disorder.  In May 2002, a VA examiner indicated that it appeared the Veteran's drug use had helped to suppress his PTSD symptoms.  And, indeed, the Veteran always has maintained that his abuse of drugs and alcohol has been a means of self medication.  It was further noted that it was hard to separate his personality issues.  Most recently in June 2010, the VA examiner in providing the supplementary opinion noted that the Veteran's PTSD symptoms were not indistinguishable from his personality disorder and substance abuse problems, but the examiner still did not go on to clarify what symptoms were attributable solely to the Veteran's PTSD.  The examiner previously noted in the same report that the Veteran's depression, which has been associated with his PTSD, might account for some of his difficulty maintaining sobriety as well as current vocational and social problems.  Also, the fact that some of his symptoms have been attributed to his history of drug abuse does not account for the severe symptoms manifested prior to his reported drug relapse in 2005.  Thus, it is not clear the extent to which the symptoms associated with his drug use and personality disorder can be differentiated with the symptoms associated with his PTSD.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The Veteran certainly does not meet all of the criteria for a 100 percent rating, but given the above findings, and the findings from some of the VA physicians that he was totally and permanently disabled due to his psychiatric problems and has been unable to maintain substantially gainful employment since at least December 2001 due to his PTSD, all doubt is resolved in his favor that he should be entitled to a 100 percent rating for his PTSD effective November 16, 2000.  His GAF score range has been somewhat divergent from 24 to 58.  While the higher scores seem to indicate more moderate symptoms, the GAF scores in the 30s and 40s demonstrate, at the least, serious social or occupational impairment, and at most major impairment, and are consistent with a 100 percent rating.  Indeed, according to the DSM-IV, scores in the 41-50 range indicate the Veteran had no friends and is unable to keep a job, and those in the 31-40 range indicate he is a depressed man that avoids friends, neglects family, and is unable to work.  A finding of unemployability, alone, is sufficient reason to rate the PTSD as 100-percent disabling.  See Johnson v. Brown, 7 Vet. App. 95 (1995).


As of 2010, the Veteran was still using drugs and was not in any treatment for his PTSD.  However, even prior to this when he was on medication, he continued to struggle with his ongoing PTSD symptoms, which included irritability, sleep impairment, nightmares, suspiciousness, problems concentrating, and chronic depression.  He also has met some of the other criteria for a 100 percent rating, including gross impairment in thought processes, intermittent inability to perform activities of daily living, persistent danger of hurting self or others, in addition to some memory loss.

For all the foregoing reasons, the Board finds that the evidence supports the assignment of a rating of 100 percent for the PTSD since November 16, 2000.  As concerning this effective date, since this claim stems from an appeal of a rating decision granting service connection, the effective date provisions for service-connection claims apply.  Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of the claim, or the date entitlement arose, whichever is later, will be the effective date.  The Veteran was discharged from active duty in 1986, and the claim on appeal was not received by the RO until November 16, 2000.  Thus, as his claim was not filed within a year following his separation from active duty, the effective date is the later of the two, the date of the claim or the date entitlement arose.  The RO apparently determined that entitlement to service connection arose effective the date of his claim on November 16, 2000, and thus assigned the effective date of the claim as the date service connection was warranted.  The Board will not disturb that finding.



ORDER

A higher 100 percent schedular rating is granted for the PTSD retroactively effective from November 16, 2000, subject to the statutes and regulations governing the payment of VA compensation.




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


